DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed May 31, 2022.   Claims 1, 3-20, 22 and 24 are pending and an action on the merits is as follows.	
Objection to claim 13 has been withdrawn.
Rejection of claims 1, 3-20, 22 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Abstract: the last line, delete—(FIG. 1)—


Allowable Subject Matter
Claims 1, 3-20, 22 and 24  are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8: The prior art does not teach nor suggest a method of controlling or an apparatus comprising at least one switch to provide a power supply to an electric device, through receiving, by a controller, a signal, the received signal being a pulsed instruction signal from a remote controlling device or an erroneous signal from another source; comparing, by the controller, the received signal with at least one predetermined instruction signal pattern; and selectively relaying, by the controller, the pulsed instruction signal to the at least one switch as a relayed pulsed instruction signal in response to the received signal corresponding with the at least one predetermined instruction signal pattern such that (i) the received signal is not provided to the at least one switch in response to the received signal not corresponding with the at least one predetermined instruction signal pattern and (ii) the relayed pulsed instruction signal relayed to the at least one switch has a same duty cycle as the pulsed instruction signal in response to the received signal corresponding with the at least one predetermined instruction signal pattern, wherein the at least one switch is configured to provide the power supply to the electric device in response to receipt of the pulsed instruction signal relayed thereto.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3-7, 9-20, 22 and 24 depend from claims 1 or 8 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 6, 2022